Citation Nr: 1012906	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  07-10 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to December 
1972.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.

Claims for service connection for PTSD and an anxiety 
disorder were previously denied by the RO in July 2005.  
However, within one year of the July 2005 rating decision, 
records of numerous diagnoses of PTSD by VA clinicians, 
including an opinion from a treating VA psychiatrist that 
the Veteran's anxiety disorder was "reinforced" by his 
Vietnam war experiences, and additional stressor allegations 
from the Veteran, were received by the RO, constituting new 
and material evidence received "prior to the expiration of 
the appeal period" for the July 2005 rating decision.  See 
38 C.F.R. § 3.156(b).  Thus, the evidence is considered to 
have been filed in connection with the claim for service 
connection for PTSD and chronic anxiety received in January 
2005.  Id.  The June 2006 RO rating decision on appeal is 
the required readjudication of the Veteran's January 2005 
claim after receipt of new and material evidence prior to 
the expiration of the appeal period for the July 2005 RO 
rating decision.  Id.
 
In accord with the most recent supplemental statement of the 
case from the RO, the issue as reflected on the title page 
of this decision has been characterized as entitlement to 
service connection for an acquired psychiatric disability, 
to include PTSD, consistent with the Veteran's allegations 
and reasonable expectations in this matter.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Veteran's service treatment records contain numerous 
entries reflecting problems with anxiety.  He is currently 
diagnosed by VA clinicians as having an anxiety disorder and 
PTSD.  Many records indicate that the PTSD is "combat 
related," although there is no record or contention of the 
Veteran having served in combat.  There is, however, a 
significant stressor that has been verified by the service 
department, as will be discussed below.  Additionally, in a 
detailed October 2005 treatment report, one VA psychiatrist 
did not diagnose PTSD, but opined that the Veteran's early 
life had set the stage for his generalized anxiety disorder, 
which "was reinforced by his Vietnam War experiences."

The Veteran has alleged a stressor in which he witnessed a 
fellow serviceman fatally jump off of fantail of their ship.  
He described the incident as having occurred in December 
1971.  However, at his February 2010 Board hearing, the 
Veteran's representative carefully led him through the 
chronology of events during service based on what was 
indicated in service department records.  It was clear from 
this testimony that the Veteran had only a general and 
somewhat vague recollection of the chronology of his 
service, and that the claimed incident would likely have 
occurred somewhat later than the Veteran's initial account 
that it happened in December 1971.  Similarly, in November 
2007, the RO received from the service department a 
statement noting that although no such incident occurred on 
the Veterans' ship in December 1971, such in incident did 
occur on February 15, 1972, at approximately 0815 hours, on 
the ship in question, the USS Coral Sea (CVA-43).  
Specifically, a first class petty officer jumped off the 
fantail into the Tonkin Gulf, apparently intending to commit 
suicide.  The body was not recovered.  The cause of death 
was presumed to be drowning secondary to suicide occasioned 
by psychosis.  

In light of the above, the Board finds that the PTSD 
stressor of the Veteran's having witnessed a fellow 
serviceman fatally jumping off of the fantail of his ship is 
adequately verified.  See 38 C.F.R. § 3.304(f).

Further, in light of the verified stressor and the VA 
treatment reports that support the Veteran's claim, a VA 
examination and opinion is required for the purpose of 
determining whether the Veteran has a current anxiety 
disorder that began during service or is related to any 
incident of service, and also whether he has PTSD related to 
his verified in-service stressor of having witnessed a 
fellow serviceman fatally jumping off of the fantail of his 
ship in February 1972.  See 38 U.S.C.A. § 5103A(d).

Also, the Board notes that the claims file contains 
references to private and VA psychiatric treatment for PTSD 
and anxiety that have not been previously obtained.  A March 
2007 letter from Jack Dutro, Ph.D., indicates that he had 
treated the Veteran for PTSD since January 2005.  VA records 
of treatment indicate that the Veteran was receiving private 
psychiatric treatment during this time frame.  An 
authorization for release of medical information received 
from the Veteran in May 2006 indicates that he was treated 
for PTSD, chronic anxiety, and attention deficit 
hyperactivity disorder (ADHD) by B.N. and L.E. at the VA 
Hospital in Portland, Oregon, from 2000 forward; that he 
received treatment for PTSD from Dr. Dutro from 2002 
forward; and that he received treatment for PTSD, ADHD, and 
a chronic anxiety disorder from VA clinician Dr. G. at VA in 
White City, Oregon, from 2004 to 2006.  More recently, in 
June 2009, the Veteran indicated that he had been treated 
"from 1975 to the present day" at the Portland, Oregon, VAMC 
for PTSD and a chronic anxiety disorder.  It is not clear 
from the record that sufficient efforts have been made to 
assist the Veteran in obtaining the identified records of 
treatment  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all 
records of VA and non-VA health care 
providers who have treated him for 
psychiatric disability from the date of his 
discharge from active service in December 
1972 through the present time.

After obtaining any appropriate 
authorizations for release of medical 
information, the RO should obtain records 
from each health care provider the Veteran 
identifies that have not been previously 
obtained.  

The Veteran should also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his own 
and submit them to the RO.

The records sought must include records of 
private treatment from Jack Dutro, Ph.D., 
as identified in a letter from Dr. Dutro 
in dated in March 2007 (indicating 
treatment from January 2005 forward) and 
in a release for authorization of medical 
information received from the Veteran in 
May 2006 (indicating treatment with Dr. 
Dutro beginning in 2002).

The records should additionally include 
any records of relevant identified VA 
treatment that have not been previously 
obtained, to include 1) all previously 
unobtained relevant records of treatment 
from 1975 forward at the Portland, Oregon, 
VAMC as referenced in the June 2009 
authorization for release of medical 
information; 2) records of treatment with 
Dr. G. for PTSD, chronic anxiety, and ADHD 
at the VA SORCC in White city, Oregon, 
from 2004 to 2006, as referenced in the 
May 2006 authorization for release of 
medical information; 3) and records of VA 
treatment by  B.N. and L.E. at the VA 
hospital in Portland, Oregon, from the 
year 2000 forward as indicated in the May 
2006 release for authorization of medical 
information.

2.  Once all available medical records 
have been received, arrange for a VA 
mental health examination with an 
appropriate clinician.  The purpose of the 
examination is 1) to determine whether the 
Veteran has current PTSD that is related 
to the verified in-service stressor of 
witnessing a presumed suicide when a 
fellow serviceman jumped off of the 
fantail of his ship, and 2) whether the 
Veteran has any psychiatric disability 
that had its onset or was aggravated 
during active service or was manifested as 
a psychosis within one year of active 
service, or is otherwise related to any 
incident of service.  

The following considerations will govern 
the examination:
    
(a) The claims file and a copy of this 
remand will be made available to the 
examiner, who will acknowledge receipt and 
review of these materials in any report 
generated as a result of this remand.

(b) If deemed appropriate by the examiner, 
the Veteran may be scheduled for further 
examinations.  All indicated tests and 
studies must be performed.  

(c) The mental health clinician will 
specifically address whether the Veteran 
had psychiatric disability during 
service, and whether the Veteran had 
psychosis within one year after 
discharge from active service in July 
1972.  

i) The examiner must closely review the 
service treatment records, which 
include multiple references to anxiety.  
The examiner must also review the 
Veteran's service personnel records to 
the extent he deems them relevant to 
the Veteran's psychiatric disability.

(ii) The examiner must also review 
the post-service records of private 
and VA psychiatric treatment.


	(iii) If PTSD is diagnosed, the 
examiner must provide a medical 
opinion as to whether the Veteran's 
current PTSD is etiologically related 
to the documented incident in 
February 1972 in which he witnessed a 
fellow serviceman jump off of the 
fantail of his ship in what the 
service department has presumed to be 
an act of suicide due to psychosis.

(iv) For each and every additionally 
or alternatively diagnosed 
psychiatric disorder, to include an 
anxiety disorder other than PTSD, the 
mental health clinician must 
specifically opine whether the 
current psychiatric disorder began 
during service, was chronically 
worsened during service, or is 
related to any incident of service.

(v) The examiner must opine whether 
the Veteran experienced a psychosis 
within one year after discharge from 
active service.

(d) In the conclusion or medical opinion 
section of his report, the examiner must 
reference the purpose of this examination, 
which is to determine 1) whether the 
Veteran has current PTSD that is 
etiologically related to the verified in-
service stressor of witnessing a fellow 
serviceman fatally jump off of the fantail 
of his ship, and 2) whether the Veteran 
has a separate anxiety disorder or any 
other psychiatric disorder that began 
during service or is related to any 
incident of service, or has a psychosis 
that had its onset within one year after 
discharge from active service.

(e) The examiner is requested to provide a 
complete rationale for his or her opinions, 
based on his or her clinical experience, 
medical expertise, and established medical 
principles.  

If the examiner is unable to render a 
requested opinion without resort to pure 
speculation, he or she should so state; 
however, a complete rationale for such a 
finding must be provided.

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

